DETAILED ACTION
Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 recites the limitation ‘an optical elemen’ which should be ‘optical element’.  Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 23-26, 28, 36, 39 and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20-21 recites the limitation "the cylindrical lens made from glass" and “the cylindrical lens of glass” in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of glass material for the cylindrical lens of claim 18, only the material of the aspherical lens is specified.     For each of these claims the specification that the material of the cylindrical lens is glass should be made without antecedent reference though as further limiting the cylindrical lens of claim 18.

Claim 24 recites ‘the further optical element’, however there is no optical element or further optical element in claim 18.  Examiner is unsure what this feature is referring to.
Claim 28 recites the limitation ‘the coefficient of thermal expansion of the mount’, which does not have antecedent basis in claim 18.  For the purpose of examination claim 28 will be interpreted as depending from claim 27 which introduces the antecedent basis for the mount.
Claim 36 recites the limitation ‘the cylindrical lens array of the second collimation lens system is arranged…’, however there is no antecedent basis in claim 18 for this cylindrical lens array.  This is instead a feature of claim 19; therefore, for the purpose of examination claim 36 will be interpreted as depending from claim 19.
Regarding claim 39, the limitation ‘the mount’ is not found in claim 18.  Instead claim 27 introduces the antecedent for the mount.  Therefore for the purpose of examination claim 39 will be interpreted as depending from claim 27.
Regarding claim 40, the limitation ‘an aspherical lens element, which is made from plastic’ already has antecedent in claim 18, furthermore it is also being used for fast axis collimation in claim 18.  This new instance of ‘an aspherical lens element’ being the same element from claim 18 should not be claimed with indefinite antecedent basis.
Allowable Subject Matter
Claims 18-19, 22, 27, 29-35, 37-38 and 41-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	1/26/2022